DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  
Claims 34, 44, 46-51 and 53-56 are pending and under examination.

35 USC § 112 1st  paragraph rejections maintained 
The rejection of claims 34, 44, 46-51 and 53-56 for failing to comply with the written description requirement are maintained.
The claims are drawn to a method comprising:
(a) selecting a plurality of epitopes of a subject with cancer that are predicted to form a complex with the one or more proteins encoded by the one or more HLA alleles of the subject, wherein selecting comprises:
(i) generating cancer cell nucleic acids from a first biological sample comprising cancer
cells obtained from a solid tumor from the subject and generating non-cancer cell nucleic acids from a second biological sample comprising non-cancer cells obtained from the same subject;
(ii) sequencing the cancer cell nucleic acids by whole genome sequencing or whole
exome sequencing, thereby obtaining a first plurality of nucleic acid sequences
comprising cancer cell nucleic acid sequences; and sequencing the non-cancer cell
nucleic acids by whole genome sequencing or whole exome sequencing, thereby
obtaining a second plurality of nucleic acid sequences comprising non-cancer cell nucleic acid sequences;
(iii) identifying a plurality of cancer specific nucleic acid sequences from the first
plurality of nucleic acid sequences that are specific to the cancer cells and that do not
include nucleic acid sequences from the second plurality of nucleic acid sequences,
wherein the identified plurality of cancer specific nucleic acid sequences encode two or

(iv) predicting or measuring which epitopes of the two or more different peptide
sequences form a complex with the one or more proteins encoded by the one or more
HLA alleles of the same subject by a validated HLA-peptide binding prediction algorithm; and
(v) selecting the plurality of epitopes predicted in (iv), wherein at least two of the epitopes selected bind to a protein encoded by an HLA allele of the same subject with a predicted IC50 of less than 150 nM according to the validated HLA-peptide-binding prediction algorithm; and
(b) making (i) a plurality of peptide sequences comprising each of the epitopes of the plurality selected in (a)(v),
wherein each of the peptide sequences of the plurality has a length of from 8 to 50 amino acids, or (ii) one or more polynucleotides encoding the plurality of peptide sequences, wherein the method further comprises contacting T cells obtained from the subject to antigen presenting cells (APCs) ex vivo, wherein the APCs present the at least two epitopes of the plurality selected in (a)(v).
The steps of making (i) a plurality of peptide sequences comprising each of the epitopes of the plurality selected in (a)(v) and contacting T cells obtained from the subject to antigen presenting cells (APCs) presenting the peptides have been interpreted as being practical applications of the judicial exceptions of identifying, predicting and selecting the epitopes. As previously discussed, the active method steps from the claims were well-understood, routine, and conventional activities previously known in the industry. It has been interpreted that making a plurality of peptide sequences and contacting T cells to APCs presenting the selected peptides would require knowledge of the amino acid structure of the subject-peptides, which were identified using an algorithm based on whole genome or whole exome sequencing of the subject’s tumor cell.  Without knowing the structure of the cancer-specific peptide one could not make the peptide. Furthermore, knowing the amino acid structure of the peptide one would put one in possession of the peptide.
50 scores <500 nM from 10 missense mutations of Patient 1, and from 53 missense, 1 indel and 2 gene fusions of Patient 2. (Example 3).  The Specification confirmed that these genes are expressed in tumors, by measuring RNA levels for the mutated genes and found that 98% of mutated genes with HLA binding peptides were expressed (Id). The HLA binding capacity of all predicted peptides that pass RNA expression validation are then experimentally validated by performing competitive binding assays with test peptides versus reference peptides known to bind to the HLA allele (Id). 
The Specification disclose that the mutant peptide is about 8-50 amino acids in length (paragraph 12). The Specification does not appear to disclose that the 8-50 amino acid peptides comprises multiple epitopes.  
 The Specification further discloses that 1 out of 17 mutated peptides with binding scores of less than 1000 nM that are derived from genes with validated expression in tumor cells induced IFNγ secretion in T cells against autologous dendritic cells pulsed with the mutated peptide (Example 4). The Specification discloses that 24 of 84 peptides selected based on the predicted or experimentally verified HLA-binding mutated peptides were determined to be strong binders. (Example 5).  The Specification further disclose that one peptide predicted and experimentally determined to be a strong binder to HLA-A3 had higher binding specificity than the parental peptide (Id).  T cells that were reactive for E255K-B also responded to HLA-A3+ APCs transfected with a minigene encompassing 227 base pairs surrounding the E255K mutation. (Id). The Specification does not disclose any peptides which were capable of inducing a tumor specific immune response in a subject with a solid tumor. 
The Sequence Listing only lists the structures of twelve peptides that are 8-12 amino acids. Nine of the peptides are overlapping peptides of which only two (SEQ ID NOs.10 and 15) were demonstrated to bind to a protein encoded by an HLA class I allele of the subject with a predicted IC50 of less than 150 nM (Fig. 6). The specification 50 according to the validated HLA-peptide-binding prediction algorithm that is lower than a predicted IC50 of the corresponding wild type peptide to the protein encoded by that HLA class I allele. And it is not clear whether the peptide of SEQ ID NO. 15 was capable of inducing a T cell response. Out of the remaining three, two differed by only one amino acid. The other peptide, KVYEGVWKK (SEQ ID NO. 10) bind to a protein encoded by an HLA class I allele of the subject with a predicted IC50 of less than 150 nM and binds to a protein encoded by an HLA allele of the same subject with a stronger predicted or measured affinity than corresponding wild-type epitopes.  
	Thus, the Specification only discloses two peptides capable of inducing a T cell response, only one of which, KVYEGVWKK (SEQ ID NO. 10) was demonstrated to bind to a protein encoded by an HLA class I allele of the subject with a predicted IC50 of less than 150 nM and binds to a protein encoded by an HLA allele of the same subject with a stronger predicted or measured affinity than corresponding wild-type epitopes.  However, this peptide KVYEGVWKK (SEQ ID NO. 10), was already known in the art to induce a T cell response.  It is not clear from the Specification what the amino acid sequence of the other peptide that was capable of inducing an immune response was. 
The Specification further disclose that of 1188 nonsilent mutations across 64 patients, we identified 8 recurrent mutations, including SF3B1 (16% of CLL patients), TP53 (12.5%), MYD88 (9%), ATM (9%), FBXW7 (6%), MAPKI (5%), GNBI (3%) and M6PR (3%) (paragraph 196). It is not clear from the specification if these mutations were already known in the art as was the peptide KVYEGVWKK (SEQ ID NO. 10).
Thus, the Specification discloses how to predict and select peptides based on the mutations found in the nucleic acid sequences from cancer cells of cancer patients. However, the Claims encompass methods of making these peptides which would put Applicant in possession of any of the peptide selected in the future.    There are only three non-overlapping peptides listed in the Sequence Listing that have an amino acid sequence of 8-12 amino acids. The Specification only discloses that two 8-10 amino acid peptides capable of inducing a T cell response, one of which KVYEGVWKK, was already known in the art to induce a T cell response. The amino acid structure of the 

In response to Applicant argument that pending independent claim 34 is drawn to a method of selecting and making subject-specific cancer-specific peptides and not to the peptides themselves, it is not clear how one could make a subject-specific cancer-specific peptide without knowing the amino acid structure of the peptide. And it is not clear how knowledge of the amino acid structure of a peptide would not put one in possession of the peptide.

(A)(1)
Applicant argues that the application as-filed shows many examples of cancer-specific peptides, or polynucleotides encoding such peptides, that were identified by the steps recited in the claimed methods of selecting and making. Applicant argue that their studies described in the application as-filed demonstrate that chronic lymphocytic leukemia (CLL) cells contain many distinct genetic changes that encode expressed peptides with mutated amino acid sequences. Applicant argues that the application as-filed describes over 40 cancer-specific peptides identified using the methods of claim 34, the cancer specific peptides having the distinguishing identifying characteristics of 1) a cancer specific point mutation, 2) the binding affinity identified by an HLA-peptide-binding prediction algorithm, 3) a predicted IC50 of 150 nm or less, and 4) wherein the peptide is 8-50 amino acids long, and making such cancer specific peptides, or polynucleotides encoding such peptides, as recited in claim 34.
In response, as discussed previously, there are only three non-overlapping peptides listed in the Sequence Listing that have an amino acid sequence of 8-12 amino acids. The Specification only discloses the structure of one 8-10 amino acid peptide, KVYEGVWKK, capable of inducing a T cell response and this peptide was already known in the art to induce a T cell response. As previously discussed, knowing the amino acid structure of the peptide was essential for making and presenting peptides to a T cell. If the making and presenting of peptides were only generic methods steps, 

(A)(1)(a)
In response to Applicant’s argument that a method comprising identifying from whole genome or whole exome sequencing data from the subject a plurality of cancer-specific peptides expressed in cancer cells of the subject and not expressed in non-cancer cells of the subject is not only reduced to practice in the instant specification, but is also clearly and fully described in the instant specification such that a skilled artisan reading the application would have reasonably understood that the inventors had possession of the claimed identifying step above, the issue is not whether Applicant could identify, predict and select the subject-specific cancer-specific peptides but whether the Specification had possession of the genus of subject-specific cancer-specific peptides.

(A)(1)(b)
In response to Applicant’s argument that a method comprising identifying from whole genome or whole exome sequencing data from the subject cancer-specific peptides that are 8-50 amino acids in length and comprise a point mutation relative to a corresponding wild type peptide expressed in the non-cancer cells of the subject is not only reduced to practice in the instant specification, but is also clearly and fully described in the instant specification such that a skilled artisan reading the application
would have reasonably understood that the inventors had possession of the claimed identifying step above, as stated above, the issue is not whether Applicant could whether Applicant could identify, predict and select the subject-specific cancer-specific peptides but whether the Specification had possession of the genus of subject-specific cancer-specific peptides. The Specification does not describe a sufficient number of 8-50 amino acid subject-specific cancer-specific peptides to demonstrate possession of the genus. The Specification only disclose the amino acid sequence of three non-overlapping peptides that have amino acid sequences of 8-12 amino acids and only 50 of less than 150nM.

(A)(1)(c)
Applicant cites paragraphs and argues that a method comprising identifying from whole genome or whole exome sequencing data from the subject cancer-specific peptides that bind to a protein encoded by an HLA allele of the subject with a predicted IC50 according to the validated HLA-peptide-binding prediction algorithm is not only reduced to practice in the instant specification, but is also clearly and fully described in the instant specification such that a skilled artisan reading the application would have reasonably understood that the inventors had possession of the claimed identifying step. 
In response as discussed previously, methods for identifying, predicting and selecting using sequence data and algorithms are described in the specification. The rejections are based on the lack of written description support in the Specification for lacking sufficient number of species within the genus of a plurality of cancer-specific peptides having 8-50 amino acids and having a predicted IC50 of less than 150nM. The Specification only appears to disclose the amino acid structure of one cancer-specific peptide, KVYEGVWKK, having a predicted IC50 of less than 150nM and thus the Specification does not even describe the structure of one species of a plurality of cancer-specific peptides out of the likely thousands of species within the genus. 

(A)(1)(d)
Applicant cites paragraphs and argues a method comprising identifying from whole genome or whole exome sequencing data from the subject cancer-specific peptides that bind to a protein encoded by an HLA allele of the subject with a predicted IC50 of less than 150 nM according to a validated HLA-peptide-binding prediction algorithm is not only reduced to practice in the instant specification, but is also clearly and fully described in the instant specification such that a skilled artisan reading the
application would have reasonably understood that the inventors had possession of the claimed identifying step above
50 of less than 150 nM does not put one in possession of the peptides to be selected. Just as in Rochester, methods for identifying selective PGHS-2 inhibitors does not put one in possession of the selective PGHS-2 inhibitors. And as discussed above, cancer-specific peptides are described by their amino acid structure, not by how to identify and select the cancer-specific peptides. The Specification only disclose the amino acid sequence of three non-overlapping peptides that have amino acid sequences of 8-12 amino acids, only two of which have predicted IC50 of less than 150 nM. Furthermore, the Specification only describes one functional cancer-specific peptides, KVYEGVWKK, having a predicted IC50 of less than 150 nM. And this peptide was already known in the art

(A)(1)(d)
Applicant cites several paragraphs and argues that a method comprising identifying from whole genome or whole exome sequencing data from the subject cancer-specific peptides that bind to a protein encoded by an HLA allele of
the subject with a predicted IC50 of less than 150 nM according to a validated HLA-peptide binding prediction algorithm is not only reduced to practice in the instant specification, but is also clearly and fully described in the instant specification such that a skilled artisan reading the application would have reasonably understood that the inventors had possession of the claimed identifying step above. 
In response, as discussed above, the issue is not whether a skilled artisan reading the application would have reasonably understood that the inventors had possession of the claimed identifying and predicting step sbut whether a skilled artisan reading the application would have reasonably understood that the inventors had possession of the peptides identified by the algorithm Applicant used in identifying and predicting which peptides satisfied the criteria set forth in the algorithm. The general characteristics listed in the claims and utilized in the algorithm are not sufficient to give a precise definition such as by structure, formula, chemical name, physical properties, or other properties, of species falling within the genus sufficient to distinguish the genus 

(A)(1)(e)
Applicant argue that the pending claims are directed to a method of selecting and
making cancer-specific peptides, rather than administering such peptides, therefore,
demonstrating immunogenicity of such peptides is not needed to meet the written description requirement. Nevertheless, Applicant contends that the application as-filed
contains disclosure that demonstrates that the peptides that are identified in claim 34 can induce a T cell response. Applicant states that of the 17 candidate peptides of Patient 1 (Figure 10), Applicant detected IFNgamma secretion in T cells against autologous antigen presenting cells pulsed with a mutated peptide or a peptide pool containing the mutated peptide. Applicant argues that the application as-filed
describes experiments to generate T cell lines against one of the cancer-specific peptides from Figure 11, E255K (E255K-B255-263) mutation (KVYEGVWKK) (SEQ ID NO: 10) with a predicted IC50 of 33.1. Applicant also shows in Example 5 that T cell lines against E255K from a normal HLA-A3+ donor and two E255K+/HLA-A3+ CML patients each demonstrated greater specificity against the mutated than the parental peptide (Figure 15B23 and 5C24). Applicant argues that Example 5 further describes that "E255K-B appears to be endogenously processed and presented since T cells reactive for E255K-B also responded to HLA-A3+ APCs transfected with a minigene encompassing 227 base pairs surrounding the E255K mutation."26 Finally, E255K
reactivity in one patient developed only following curative allo-HSCT (FIG. 15D)." Applicant argues that these studies demonstrate that cancer-specific peptides identified by claim 34 are capable of being immunogenic
Applicant arguments have been considered but are not persuasive. The Specification disclose that of the 17 candidate peptides of Patient 1 (Figure 10), we have detected IFNgamma secretion in T cells against autologous DCs pulsed with a mutated peptide from the TLK2 gene (paragraph 189). The Specification does not appear to disclose the structure of the TLK2 peptide, whether the TLK peptide was 50 of less than 150 nM according to a validated HLA-peptide binding prediction algorithm. Thus, it appears as if 5% of the identified and predicted peptides are immunogenic. The mutant peptide generated from the E255K (E255KB255-263) mutation (KVYEGVWKK)(SEQ ID NO: 10) that is predicted to bind with high affinity to HLA-A3 was already known the art to be immunogenic. Thus, the only immunogenic peptide whose amino acid structure was disclosed was known in the art. Having methods of identifying, predicting and screening peptides for immunogenicity does not put one in possession of all peptides to be identified, predicted and screened. It has been interpreted that making a plurality of peptide sequences and contacting T cells to APCs presenting the selected peptides would require knowledge of the amino acid structure of the subject and cancer-specific-peptides. Knowledge of the amino acid structure of one peptide comprising a cancer point mutation and having a predicted IC50 of less than 150 nM according to a validated HLA-peptide binding prediction algorithm would not put one in possession of all peptides with those characteristics. Knowing the structure of one cancer specific peptide does not put one in possession of the genus of cancer specific peptides.


(A)(2).
Applicant argues that the genus of cancer-specific peptides identified by the claimed method have several structural characteristics (i.e. the distinguishing identifying characteristics of 1) a cancer specific point mutation, 2) the binding affinity identified by an HLA-peptide-binding prediction algorithm, 3) a predicted IC50 of 150 nm or less, and 4) wherein the peptide is 8-50 amino acids long) that correlate to their function - i.e. their immunogenicity - and hence, their ability to elicit a tumor-specific immune response in a subject and thus be used to treat cancer.
Applicant argues that each species within the genus of cancer-specific peptides identified by the claimed method is 8-50 amino acids in length, which encompasses the length of peptides that bind to a HLA Class I protein. Applicant argues that each species within the genus of cancer-specific peptides identified by the claimed method also bind 50 that is lower than150 nM. 
Applicant further argues that each species within the genus of cancer-specific peptides identified by the claimed method includes a point mutation relative to a corresponding wild-type peptide expressed in the non-cancer cells of the subject. 
Applicant argues that they have described a genus of cancer-specific peptides identified by the claimed method having structural characteristics (the distinguishing identifying characteristics of the distinguishing identifying characteristics of 1) a cancer specific point mutation, 2) the binding affinity identified by an HLA-peptide-binding prediction algorithm, 3) a predicted IC50 of 150 nm or less, and 4) wherein the peptide is 8-50 amino acids long) that correlate to their functional characteristic (immunogenicity and eliciting a tumor-specific immune response in the subject), therefore correlating structure and function.
Applicant’s arguments have been considered but are not persuasive. Peptides like antibodies are defined by their amino acid structure. One of skill in the art would not be able to make a cancer-specific peptide based on the characteristics, 1) a cancer specific point mutation, 2) the binding affinity identified by an HLA-peptide-binding prediction algorithm, 3) a predicted IC50 of 150 nm or less, and 4) wherein the peptide is 8-50 amino acids long) that correlate to their functional characteristic (immunogenicity and eliciting a tumor-specific immune response in the subject). The Court in Amgen Inc vs Sanofi ( 2017-1480, Fed Cir, 2017) stated that “an adequate written description must contain enough information about the actual makeup of the claim products – a precise definition such as by structure, formula, chemical name, physical properties, or other properties, of species falling within the genus sufficient to distinguish the genus from other material,” which may be present in “function “terminology “when the art has established a correlation between structure and function” (page 17, 1st paragraph). The Court in AbbVie v. Janssen Biotech and Centocor Biologics (Fed. Cir. 2014) stated that 

Functionally defined genus claims can be inherently vulnerable to invalidity challenge for lack of written description support, especially in technology fields that are highly unpredictable, where it is difficult to establish a correlation between structure and function for the whole genus or to predict what would be covered by the functionally claimed genus.

Applicant describes the amino acid structure of one peptide, KVYEGVWKK (SEQ ID NO: 10), that has a cancer specific point mutation, a predicted IC50 of 150 nm or less and was immunogenic. One of skill in the art would not be able to identify the broadly claimed genus of plurality of cancer-specific peptides that has cancer specific point mutations, binding affinities identified by an HLA-peptide-binding prediction algorithm, predicted IC50 of 150 nm or less and having 8-50 amino acids long. The genus of cancer-specific peptides encompasses thousands of peptides, of which only one, KVYEGVWKK, was adequately described by structure in the specification. Thus, the Specification does not even describe the structure of one species of a plurality of cancer-specific peptides having the stated characteristics. Applicants have not described the genus of cancer-specific peptides sufficiently to show they had possession of the claimed genus.

B.
Applicant argues again that the '098 specification is sufficient in light of the subject-specific and unique nature of the peptides based on Vitiello. Applicant argues that in Vitiello, the decision of the Office to reject the claims on the basis of lack of adequate written description under 35 U.S.C. § 112(a) was reversed by the Board, where the claims were directed to a method of producing cancer cell-specific cytotoxic T lymphocytes (CTLs) by contacting mononuclear cells with a plurality of isolated peptides having cancer cell-specific mutations, identified from a subject.
In response, the present claims are drawn to making a plurality of subject and cancer-specific peptide sequences that have been identified and predicted to bind to proteins encoded by the HLA alleles of a cancer patient.  In Vitiello the Board stated that the claims are not to specific mutations, but to a method of identifying mutations and novel method of producing cancer-specific CTLs using peptides containing such mutations. Appellant argued that their claims are not directed to cancer cells specific mutations but rather to "methods for improved T cell generation, with a point of innovation being the use of both antigen presenting cells and the T cells from the mononuclear cells from the HLA-matched donor, and then contacting these cell Vitiello the point of novelty was not in the cancer-specific peptides generated from the cancer cell-specific mutations. Applicant does not specifically point to any novel method of using the identified subject-specific peptides.
 It has been interpreted by the Examiner that to make the cancer-specific peptides generated from the cancer cell-specific mutations and contact T cells to APC present the plurality of peptides, one must be able to identify the amino acid structures of those peptides.  This would be consistent with Applicant’s claims of unexpected results. As described in the Specification, the vast majority of peptides identified using the recited steps in the claims are not capable of inducing immune responses which would be required to support Applicant’s claim of unexpected results. In Vitiello, the Court stated that specification disclosed numerous peptides (approximately 320 peptides in Figures 4 and 5) that were capable of functioning to produce cancer-specific CTLs. In the Specification there appears to be only one identified peptide, KVYEGVWKK (SEQ ID NO: 10), that has a cancer specific point mutation, a predicted IC50 of 150 nm or less and was immunogenic. There are no listed peptides having amino acid sequences of 13-50 amino acids.  Thus, unlike in Vitiello, there was not a novel method of making or contacting a T cell, nor was there any structurally identified plurality of cancer-specific peptides. 

	In response to Applicant’s argument that similar to the decision in Vitiello, it would be unreasonable to require disclosure of all possible cancer-specific mutations encompassed by the instant claims to satisfy the written description standard under 35 U.S.C. § 112(a), the Specification does not describe even one example of a plurality cancer-specific peptides having the listed characteristics that are defined by structure.


Applicant continues to argue that adequate written description requires disclosure of specific nucleotide or amino acid sequences of all cancer-specific mutations encompassed by the claim. Applicant further relies on UroPep to further support their position that they do not need to provide the amino acid sequence of every 
	In response, the Court in UroPep found that in addition to the compounds expressly disclosed in the '124 patent, the jury heard undisputed evidence that hundreds of PDE5 inhibitors were known by July 1997 [276 F.Supp.3d 647]. Dr. Bell testified about the advanced state of the art regarding selective PDE5 inhibitors in July 1997: "There were hundreds of known inhibitors, selective inhibitors of PDE5 known at that time [Id]. This was a pretty mature area (explaining that hundreds of selective PDE5 inhibitors were known by July 1997); (explaining that skilled artisans were aware of hundreds of other selective PDE5 inhibitors beyond those expressly named in a 1995 review article) Id. The decision in UroPep disclosed that Lilly's expert Dr. Rotella admitted that tadalafil, as well as 118 other compounds in one sample paper published in 1995, were known PDE5 inhibitors before July 1997. Dkt. No. 343, Trial Tr. at 792-93. There was also evidence that at least two selective PDE5 inhibitors — in particular, sildenafil and zaprinast — had been subjected to human clinical testing long before July 1997, albeit for conditions other than BPH. Dkt. No. 344, Trial Tr. at 1293-94; see also Dkt. No. 342, Trial Tr. at 315-18. The Court found that given the evidence of the knowledge of a person of skill in July 1997 regarding PDE5 inhibitors, including tadalafil, a reasonable jury could have found that the Specification disclosed a sufficient number of representative species of selective PDE5 inhibitors Id.
The Court also disclosed that UroPep's expert Dr. Bell gave a lengthy description of the core chemical structure found in a number of selective PDE5 inhibitors, including tadalafil and compound E4021 (compound (d) in the '124 patent), as well as a number of other prior art compounds. [276 F.Supp.3d 653]. The Court also disclosed that the patent's disclosure of E4021 is therefore the disclosure of a species with a chemical structure shared by tadalafil (Id). 
50 of 150 nm or less.    The Specification only discloses how to identify the cancer-specific peptides. Applicant describes the amino acid structure of one peptide, KVYEGVWKK (SEQ ID NO: 10), that has a cancer specific point mutation, a predicted IC50 of 150 nm or less and was immunogenic. One of skill in the art would not be able to identify the broadly claimed genus of a plurality of cancer-specific peptides that have cancer specific point mutations, a predicted IC50 of 150 nm or less and having 8-50 amino acids long  

C.
Applicant argues that unlike Abbvie v. Janssen where the antibodies
were claimed based solely on their ability to bind to IL-12 without any recitation of structure. Applicant states that their claims are to a method of selecting and making a genus of cancer-specific peptides with a defined structure that is correlated to a function. Applicant argues that in contrast to the trial and error approach in Abbvie v. Janssen, the claimed methods contain well-defined, reproducible, and reliable steps such that one skilled in the art could readily envision the genus of cancer specific peptides.
	Applicant further argues that the claims in Abbvie v. Janssen all were directed to compositions of matter, while the instant claims are directed to methods of selecting and making cancer-specific peptides by well defined, reproducible, and reliable steps such that one skilled in the art could have readily envisioned the cancer-specific peptides identified by the recited identification steps of the claimed methods. Applicant argues that no trial and error is necessary to practice the invention as described and claimed. Applicant argues that they have fully described the method to identify these cancer-specific peptides in the individual patients and provided a sufficient number of examples (>40) of cancer-specific peptides.
50 of less than 150 nM (Fig. 6). Only one functional cancer-specific peptide, KVYEGVWKK (SEQ ID NO. 10) that binds to a protein encoded by an HLA class I allele of the subject with a predicted IC50 of less than 150 nM was described by structure in the Specification.  And this peptide KVYEGVWKK (SEQ ID NO. 10), was already known in the art to induce a T cell response. It is noted that Applicant is arguing below that the cancer-specific peptides have unexpected results in inducing immune responses in vivo. It is also noted that the Specification appears to disclose that only 5% of the identified and predicted cancer-specific peptides were immunogenic. 
It is noted that making monoclonal antibodies to an antigen is well established in the art. And just like with antibodies where knowing the amino acid sequence of one antibody does not tell you anything about the structure of a second antibodies, knowing the amino acid sequence of one functional epitope does not tell you anything about the amino acid sequence of a second functional epitope. And just like with antibodies in which one skilled in the art could not readily envision the genus of antibodies to a specific antigen using well established methods, one of skill in the art would not be able to readily envision the structures for the genus of a plurality of cancer-specific peptides sequence by the recited identification, prediction and selecting steps of the claimed methods.
	
Alonso, here there is ample disclosure of actual cancer-specific peptides (>40) successfully obtained by the recited method. Applicant argues that in contrast to Alonso, the genus of cancer-specific peptides identified in the claimed method have in common the distinguishing identifying characteristics of 1) a cancer-specific point mutation, 2) a predicted IC50 of 150 nm or less, wherein 3) the binding affinity is confirmed by an HLA-peptide-binding prediction algorithm, and 4) wherein the peptide is 8-50 amino acids long. Applicant argues that in contrast to the therapeutic methods in Alonso which lacked a predictable identification step, the claimed method contains well-defined, reproducible, and reliable steps such that one skilled in the art could readily envision the genus of cancer-specific peptides identified by the claimed method.
In response, as discussed previously, the present specification only discloses the structure of one functional cancer-specific peptides, KVYEGVWKK (SEQ ID NO. 10)  that bind to a protein encoded by an HLA class I allele of the subject with a predicted IC50 of less than 150 nM. The Sequence Listing only describes the structure of  twelve 8-12 amino acid peptides that are 8-12. Nine of the peptides are overlapping peptides of which only two (SEQ ID NOs.10 and 15) were demonstrated to bind to a protein encoded by an HLA class I allele of the subject with a predicted IC50 of less than 150 nM (Fig. 6). Thus, the Specification does not describe the structures of any species of a plurality of cancer-specific peptides. The specification only disclose how to obtain possession of a plurality of subject-specific peptides.

	Applicant also argues that unlike Rochester, the current claims are drawn to a composition obtained by the steps of the claimed method. Applicant argues that upon faithful reproduction of the method steps by a person of skill in the art, the composition will differ from one sample to another as long as the biological sample is from a different patient each time, as is the nature of personalized medicine. Applicant argues that in contrast to Rochester, here there is ample disclosure of actual cancer-specific peptides (>40) successfully identified by the recited identification step of the claimed method. Applicant argues that in contrast to the therapeutic methods in Rochester which lacked 
	Applicant argues that similar to the Vitiello decision, where the Board found the claims did not lack an adequate written description under 35 U.S.C. § 112(a), the instant claims satisfy the written description standard under 35 U.S.C. § 112(a).
	In response, the method steps in Rochester provide a clear step-by-step roadmap to identify the pharmaceutical composition. In Rochester, there are no identified compounds but several small molecules that were later determined to be capable of inhibiting PGHS-2 and not PGHS-1 were known in the art. Like in Rochester, the present specification does not disclose the structure of any species of a plurality of functional cancer-specific peptides, having a length of from 8-50 amino acids that bind to a protein encoded by an HLA class I allele of the subject with a predicted IC50 of less than 150 nM.  It appears as if only one peptide, KVYEGVWKK, was identified by structure in the specification with a predicted IC50 of less than 150 nM. And this peptide was already known in the art. Like what was found in In Rochester, the Specification only disclose how to obtain possession of the genus of a plurality of functional cancer-specific peptides comprising 8-50 amino acids and bind to a protein encoded by an HLA class I allele of the subject with a predicted IC50 of less than 150 nM.  As discussed previously, the Specification does not disclose the structure of >40 actual cancer-specific peptides, successfully identified by the recited identification step of the claimed method
And as discussed previously, in Vitiello the Board stated that the claims are not to specific mutations, but to a method of identifying mutations and method of producing cancer-specific CTLs using peptides containing such mutations. Appellant argued that their claims are not directed to cancer cells specific mutations but rather to "methods for improved T cell generation. Thus, unlike in the present claims, in Vitiello the point of novelty was not in the peptides generated from the cancer cell-specific mutations. Applicant does not specifically point to any novel method of making or using the to-be-identified cancer-specific peptides. Furthermore, in Vitiello, the Court stated that specification disclosed numerous peptides (approximately 320 peptides in Figures 4 and 5) that were capable of functioning to produce cancer-specific CTLs. The 50 of less than 150 nM.

D.
Applicant again argues that according to the Board in Vitiello, the instant specification sufficiently discloses methods of selecting and making cancer-specific peptides validated to bind to an MHC protein of a cancer subject to meet the written description standard.
	In response, as discussed previously, Vitiello can be distinguished from the present case.

In response, to Applicant argument that pending independent claim 34 is drawn toward a method of selecting and making cancer-specific peptides, and lacks a formulation or administration step, Applicant argues below that the peptides exhibit unexpected results in inducing immune responses in cancer patients. Thus, Applicant appears to be arguing below that the cancer-specific peptides are functional. 
In addition, as discussed previously it has been interpreted that making the cancer-specific peptides would require knowledge of the amino acid structure of the cancer-specific peptides.

E.
Applicant states that Examiner Halvorson and Supervisory Examiner Yu have expressed to Applicant during multiple interviews that they agreed that the subject matter of the claimed technology was groundbreaking, however they indicated that their decision to grant a patent was "crucial" as it will have important ramifications on the field due to the number of competitors in the same technology space. Applicant argues that this type of policy argument is unpersuasive and inappropriate. Applicant argues that patentability is based on the record before the Examiner: an examination of the claims in light of the specification, prior art of record and current law. It is inappropriate for the 
	In response, it is noted that the Examiner has indicated that the results of the limited clinical trial discussed in Ott were surprising. However, these results would not be relevant to rejections for lack of written description under 35 USC §112. These results are discussed below in the art rejections.  
	In response to Applicant’s argument that it is inappropriate for the Office to deny patentability of claims because of the presumed ramifications a granted patent will have on a particular field, the rationale for the rejections of the claims for lack of written description are outlined above and do not involve presumed ramifications a granted patent will have on a particular field.


NEW REJECTIONS:


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 34, 44, 46-51 and 53-56 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 44, 46, 53 and 56 recites the limitation “the at least two epitopes”.  There is insufficient antecedent basis for this limitation in the claim.

Claim 34 includes the limitation “(b) making (i) a plurality of peptide sequences comprising each of the epitopes of the plurality selected in (a)(v), wherein each of the peptide sequences of the plurality has a length of from 8 to 50 amino acids” can be interpreted as having peptides that comprise more than one epitope. However, the 



Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 34, 44, 46, 47, 49-51 and 53-56 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Parmiani et al (J Immunol, 178:1975-1979, 2007, IDS, cited previously), Nielsen et al (PloS one 2:e796, 2007, IDS), Sjoblom et al (Science, 314:268-274, 2006, cited previously),  Wood et al (Science, 318:1108-1113, 2007, IDS, cited previously) and Ley et al (Nature, 456:66-72, 2008, IDS, cited previously) in view of Lennerz et al (PNAS, 102:16013-16018, 2005, IDS, cited previously) Johnston et al (WO 2007/101227, published 7 September 2007, IDS, cited previously), Sette et al. (Molecular Immunology 31: 813-822, 1994, IDS, cited previously), Rammensee et al (US 2012/0082691, published 5 April 2012, effective filing date 14 December 2009, cited previously) and Chiang et al (US 20060008468 published 12 January 2006, IDS, cited previously).   
 (page 1977, 1st column). 
Nielsen disclose using the NetMHCpan algorithm to determine the predicted IC50 values for several peptides binding with multiple HLA alleles (page 2; Figure 1).
It would have prima facie obvious to substitute Neilsen’s method of using NetMHCpan algorithm to determine the predicted IC50 values for several peptides binding with multiple HLA alleles for Parmiani’s method for selection of mutated peptides whose motifs are predicted to be presented by the HLA alleles of the patient bearing that particular mutated tumor because both Parmini and Neilson disclosed methods for determining selection of peptides whose motifs are predicted to be presented by specific HLA alleles for use in development of vaccines.  
Sjoblom disclose a high-throughput identification of somatic mutations in cancer (page 268, 3rd column). Sjoblom identified somatic mutations in exomes from colorectal and breast cancer cell by comparing the nucleic acid sequences from the cancer cells in the subject to the nucleic acid sequences from non-cancer cells of the subject (page 268, 3rd column to page 269  3rd column).
Ley disclose the use of parallel sequencing to sequence the genomic DNA of tumor cells and normal cell to identify cancer-associated mutations (page 66, 1st column; page 67, 1st column to page 69 2nd column).
Wood disclose that of the 18,191 genes analyzed, 1718 had at least one nonsilent mutation in either a breast or colorectal cancer. (page 1109, 3rd column). Wood disclose that the mutations include single-base substitutions, substitutions with missense changes, alteration of splice sites and insertions, deletions or duplications (Id). Wood disclose that many of these cancer mutations were unique and not present in the tumors of other cancer patients (Figure 3.)
Lennerz disclose that the tumor response of a patient with cancer was primarily driven by T cells that recognize mutated tumor antigens (page 16014, 2nd paragraph to page 16016, 2nd paragraph; Table 1).

Neither Parmiani, Nielsen, Ley, Sjoblom, Wood nor Lennerz disclose identifying subject-specific peptides with neo-epitopes, wherein each neo-epitope binds to a HLA protein of the subject with an IC50 less than 150 nM, wherein each of the at least two cancer neoantigen peptides has a length of from 8-50 amino acids.
Johnston disclose a method for administering novopeptides having at least 8 and no more than 40 amino acids to cancer patients (page 6, lines 12-18). Johnston disclose that includes one or more point mutations, frame shift mutations, inframe
insertions or deletions, translocations, improper splicing, post-transcriptional events,

One of ordinary skill in the art would have been motivated to apply Johnston’s disclosure of novopeptides having lengths of 8-40 amino acids to Parmiani, Nielsen, Ley, Wood, Lennerz’s method of identifying a plurality of nucleic acid sequences from nucleic acid sequences from cancer cells of a subject that are unique to the cancer cells, wherein the identified plurality of nucleic acid sequences encode two or more different peptide sequences, that are expressed by the cancer cells and comprise a cancer specific mutation because both Parmiani and Johnston both disclose the advantages of administering novo-peptides to cancer peptides.
Sette teaches utilization of quantitative assays to measure the binding of antigenic peptides to MHC class I molecules and disclose that binding affinities of peptides to class I molecules of 50 nM or less were preferable (Abstract; page 5591, 1st paragraph to page 5592, 1st paragraph). Sette disclose that an affinity threshold of approximately 500 nM determines the capacity of a peptide epitope to elicit a CTL response (Id). Sette disclosed that immunogenicity of the peptides correlated with the binding affinity of the peptides with the MHC molecule (Id). Sette disclose that their data have important practical implications from the point of view of peptide-based CTL vaccine development, because they illustrate how quantitative binding assays can be 
One of ordinary skill in the art would have been motivated to apply Sette’s disclosure of the importance of having epitopes that bind to MHC class I molecules with affinities of 50 nM or less to Parmiani, Nielsen, Ley, Sjoblom, Wood and Lennerz’s method of identifying a plurality of nucleic acid sequences from nucleic acid sequences from cancer cells of a subject that are unique to the cancer cells, wherein the identified plurality of nucleic acid sequences encode two or more different peptide sequences, that are expressed by the cancer cells and comprise a cancer specific mutation because Sette disclose that epitopes that bind to MHC class I molecules with high affinities have a higher likelihood of being immunogenic for CTL responses.
It would have been prima facie obvious to combine Parmiani, Nielsen, Ley, Sjoblom, Wood and Lennerz’s method of identifying a plurality of nucleic acid sequences from nucleic acid sequences from cancer cells of a subject that are unique to the cancer cells, wherein the identified plurality of nucleic acid sequences encode two or more different peptide sequences, that are expressed by the cancer cells and comprise a cancer specific mutation and administering a composition of the peptides with  Sette’s disclosure of the importance of having epitopes that bind to MHC class I molecules with affinities of 50 nM or less and Johnston’s  disclosure of novopeptides having lengths of 8-50 amino acids to have a method of identifying a plurality of nucleic acid sequences from nucleic acid sequences from cancer cells of a subject that are unique to the cancer cells and that do not include nucleic acid sequences from non-cancer cells of the subject, wherein the identified plurality of nucleic acid sequences encode two or more different peptide sequences, wherein each of the two or more different peptide  sequences are expressed by the cancer cells and comprise a cancer specific mutation, predicting which epitopes of the two or more different peptide sequences form a complex with an expressed protein encoded by an HLA allele of the subject by a validated HLA-peptide-binding algorithm; selecting the plurality of epitopes predicted in (iv) based on the HLA peptide binding analysis, wherein at least
two of the epitopes of the plurality selected bind to a protein encoded by an HLA
50 of less than 150 nM according to the validated HLA-peptide-binding prediction algorithm, and making the plurality of peptide sequences.
Rammensee disclose methods of identifying epitopes for making compositions of up to 20 cancer immunotherapeutic peptides (paragraphs 8, 73, 85-91, 143). 
One of skill in the art would have been motivated to apply Rammensee and Chiang’s immunogenic compositions capable of eliciting tumor specific T cell responses of four or more peptides to Parmiani, Ley, Sjoblom, Wood, Johnston, Sette and Lennerz’s method of identifying a plurality of nucleic acid sequences from nucleic acid sequences from cancer cells of a subject that are unique to the cancer cells, wherein the identified plurality of nucleic acid sequences encode two or more different peptide sequences, that are expressed by the cancer cells and comprise a cancer specific mutation because both Parmiani and Chiang disclose the advantages of administering subject-specific peptide to treat cancer, while Rammensee disclose the advantages of administering cancer specific peptides. It would have been prima facie obvious to combine Parmiani, Ley, Sjoblom, Wood, Johnston, Sette and Lennerz’s method of identifying a plurality of nucleic acid sequences from nucleic acid sequences from cancer cells of a subject that are unique to the cancer cells, wherein the identified plurality of nucleic acid sequences encode two or more different peptide sequences, that are expressed by the cancer cells and comprise a cancer specific mutation with Rammensee and Chiang’s immunogenic composition capable of eliciting tumor specific T cell responses to four or more peptides to have a method of identifying a plurality of nucleic acid sequences from nucleic acid sequences from cancer cells of a subject that are unique to the cancer cells and that do not include nucleic acid sequences from non-cancer cells of the subject, wherein the identified plurality of nucleic acid sequences encode two or more different peptide sequences, wherein each of the two or more different peptide sequences are expressed by the cancer cells and comprise a cancer specific mutation, predicting which epitopes of the two or more different peptide sequences form a complex with an expressed protein encoded by an HLA allele of the subject by a validated HLA-peptide-binding algorithm; selecting the plurality of epitopes predicted in (iv) based on the HLA peptide binding analysis, wherein at least
50 of less than 150 nM according to the validated HLA-peptide-binding prediction algorithm, and making the plurality of peptide sequences.
	A person of ordinary skill in the art given the teachings of Parmiani, Nielsen, Sjoblom, Wood, Ley, Lennerz, Johnston, Sette, Rammensee and Chiang, would have been able to identify, select and make subject and cancer-specific peptides after sequencing the genomic or exomic nucleic acid from a tumor cell.



A.
Applicant argues that the cited references either alone or in combination, fail to teach or suggest each and every element of the claims with any reasonable expectation of success. Applicant argues that Parmiani does not teach or suggest a method of selecting and making cancer-specific peptides, or polynucleotides encoding such cancer-specific peptides, wherein the cancer-specific peptides comprise the genus of cancer-specific peptides identified in the claimed method have in common the distinguishing identifying characteristics of 1) a cancer specific point mutation, 2) the binding affinity identified by an HLA-peptide-binding prediction algorithm, 3) a predicted IC50 of 150 nm or less, and 4) wherein the peptide is 8-50 amino acids long, as required by independent claim 34, as required by independent claim 34.  Applicant further argues that  according to Dr. Fritsch, "Parmiani merely discloses that cancer cells comprise somatic mutations that may be used as tumor antigens, with no guidance as to specific peptide features that would allow identifying and selecting epitopes and making cancer-specific peptides comprising such epitopes according to the amended claims."   Applicant argues that Parmiani does not disclose the IC50 value of any epitope, let alone a specific threshold value to allow selection of peptide sequences comprising such epitopes after predicting their respective IC50 values.  Applicant argues that Parmiani also fails to teach or suggest any peptide length.  
Applicant argues that as noted in the Fritsch Declaration, "Parmiani fully

	Applicant argues that regarding Parmiani, the statements in Parmiani are mere proposals. Parmiani is a review article, with no testing of its hypothetical approaches. Applicant further argues after mentioning the possibility of sequencing a genome for individual tumors-which it does in future tense using the verb "will," and in a hedged tone using "potentially, -Parmiani moves to explaining other approaches for the rest of the article, which approaches it presumably deems more attainable.  Applicant argues that in particular, Parmiani states that the contemplated approach would "potentially include all the mutated Ags expressed by [the] tumor at the time of analysis". Applicant argues that the language used by Parmiani suggests that Parmiani had not settled on the detail of the approach, and thus these statements are speculative. Applicant argues that there is no experimental work underlying these speculative statements. Applicant’s argue that in fact, from the wording of these statements, there is no indication
that Parmiani even intended for the hypothesized "ultimate strategy" to be carried out. Applicant argues that these statements cannot be considered to represent a sufficient disclosure of any method for a finding of a reasonable expectation of success, let alone of resulting in the method of claim 34. 
In addition, Applicant argues that Sjoblom does not provide any teaching or suggestion to identify, select and make cancer specific peptides according to the claimed methods. Applicant argues that according to Dr. Fritsch, "Sjoblom admits that cancers may have cancer specific mutations, but that only a small amount may contribute to cancer progression" Applicant argues that according to Dr. Fritsch, the "aforementioned quote summarizes the focus of Sjoblom's work which is to identify those genes that contribute to the neoplastic process, and therefore are common to patients and not unique passenger mutations that could be the targets of personalized cancer vaccines." 

	In addition, Applicant argues that according to Dr. Fritsch, Ley merely describes a sequencing platform, which is a tool for cancer mutation research. Applicant argues that according to Dr. Fritsch: "Lennerz used a complicated and time-consuming screening program involving expressing cDNAs encoding HLA-A*03011,
HLA-A*2601, HLAB*07021, HLA-B*3801, and HLA-Cw*l203 into COS7 cells along with
cDNAs or fragments of cDNAs to identify that mutations in the described genes were
responsible for the recognition by T cells in an in vitro assay.
Applicant further argues that according to Dr. Fritsch, "Johnston discloses
novopeptide candidates that were identified by bioinformatic analysis of frame shifts by
comparing sequences obtained from tumor and normal EST library databases. Applicant argues that by contrast, the pending claims teach identifying cancer specific nucleic acid sequences comprising cancer specific point mutations encoding a plurality of epitopes, wherein the epitopes are selected by first comparing cancerous and non-cancerous nucleic acid sequences in the same subject. Applicant argues that according to Dr. Fritsch, "Johnson merely reiterates a fundamental and well understood biological phenomenon of TCR recognition of a peptide. Applicant argues that Johnston does not teach or suggest making cancer specific peptides comprising a point mutation and a specific cut-off value of HLA binding affinity; and thus, does not cure the deficiencies in the teachings of Parmiani, Sjoblom, Wood, Ley, and Lennerz.
	Applicant also argues that Sette does not teach or suggest selecting and making a plurality of cancer-specific peptides having a certain HLA-binding cut off value, and in comparison to a corresponding non-mutated peptide HLA-binding characteristic in the same subject. Applicant argues that according to Dr. Fristch, "Sette teaches a method for quantitative analysis of HLA: peptide binding, developed utilizing EBV transformed B 
	Applicant argues that according to Dr. Fristch, "Rammensee teaches peptides comprising tumor associated antigens provided in an HLA-binding peptide cocktail to test in patients with biochemical relapse." Applicant argues that according to Dr. Fristch,
"In contrast to cancer specific mutations, tumor-associated antigens may be present in noncancerous cells." Applicant argues that Rammensee does not provide any specific teaching of methods of making cancer specific peptides, or polynucleotides encoding such peptides, wherein the method comprises identifying and selecting cancer specific peptides comprising the features of (1)-(4), as required by independent claim 34
Applicant’s arguments have been considered but are not persuasive. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Applicant has not specifically pointed out which limitation is not present in the cited art nor why one of skill in the art would have not been motivated to combine the cited art.
Applicant has not pointed to any limitation in the present claims that was not described the prior art. As discussed previously, Parmiani teaches the identification of unique human tumor antigens involving sequencing of the whole genome of each individual tumor followed by the selection of mutated peptides whose motifs are 
Ley, Sjoblom, Wood disclose methods for generating cancer cell nucleic acids from a biological sample comprising cancer cells obtained from a solid tumor from the subject and generating non-cancer cell nucleic acids from a second biological sample comprising non-cancer cells obtained from the same subject; (ii) sequencing the cancer cell nucleic acids by whole genome sequencing or whole exome sequencing and (iii) identifying a plurality of cancer specific nucleic acid sequences from the first
plurality of nucleic acid sequences that are specific to the cancer cells and that do not
include nucleic acid sequences from the second plurality of nucleic acid sequences.
	Parmiani, Johnston and Nielsen disclose (iv) predicting or measuring which epitopes of the two or more different peptide sequences form a complex with the one or more proteins encoded by the one or more HLA alleles of the same subject by a validated HLA-peptide binding prediction algorithm; and (v) selecting the plurality of epitopes predicted in (iv), 
	Sette and Nielsen disclose epitopes that bind to a protein encoded by an HLA allele of the same subject with a predicted IC50 of less than 150 nM according to the validated HLA-peptide-binding prediction algorithm; 
	Parmiani, Nielsen, Johnston, Rammensee and Chiang disclosing making a plurality of peptide sequences. 
Lennerz and Johnston disclose contacting T cells obtained from the subject to antigen presenting cells (APCs) ex vivo. 
Johnston discloses of novopeptides having lengths of 8-40 amino acids which overlap the 8-50 amino acid pepties in the present claims.
Thus, all the limitations of the present claims are present in the art and motivations to combine are described above. Applicant appears to argue why the art should not be combined or that some art teaches away from the present claims. However, this is not clear from Applicant’s arguments.

In response to Applicant’s argument that "Parmiani fully admits that designing trials that preferentially boost the immune response targeting tumors specific unique 
	
In response to Applicant’s argument that the statements in Parmiani are mere proposals, a review article, with no testing of its hypothetical approaches, as discussed above, Parmiani lays out the framework for the massive screening and treatment of patients with subject and cancer-specific peptides. The claims, as currently written, do not require the massive screening and treatment that Parmiani envisages.  Furthermore, as discussed above, all the limitations of the present claims are described in the art. In addition, as described above, all the active method steps in the present claims were well known in the art such that one of ordinary skill in the art would have had a reasonable expectation of success in making a subject and cancer-specific peptide.

In response to Applicant’s argument that the data in Sette provides the first quantitative estimate of what level of HLA-A binding affinity is associated with a diverse panel of immunodominant CTL epitopes in man, the disclosure of Sette describe why one of skill in the art would have selected peptides that bind to a protein encoded by an HLA allele of the same subject with a predicted IC50 of less than 150 nM.  

In response to Applicant’s argument that the focus of Sjoblom's work is to identify those genes that contribute to the neoplastic process, and therefore are common to patients and not unique passenger mutations that could be the targets of personalized cancer vaccines, the Specification discloses that the recurrent mutations (especially the
most frequent ones: SF3B 1, TP53, MYD88 and ATM) are predicted to be driver mutations that are essential for tumor development or progression (paragraph 195). The Specification disclose that these driver genes represent promising tumor-specific antigens for inclusion in a vaccine (ID). Thus, Applicant’s own Specification advocates for the use of driver mutations in a cancer vaccine.

In response to Appellants’ argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). As discussed above, there is ample motivation to combine the references independent of the inherent.


B.
Applicant argues that Parmiani, Johnston, Rammensee, and Chiang teach away from the instant invention. Applicant argues that Parmiani specifically teaches away from selecting peptides that are specific to the subject, but focuses on common/drivers that can be administered to multiple patients.  Applicant argues that Parmiani's view is further supported by his summary on page 1977 beginning with "Implications for Immunotherapy' in which he lists the 4 potential mechanisms, for 'why unique Ags specific immunity may be clinically more effective'. Applicant argues that the fourth is described as: "resistance to host immunoselection being unique Ags essential to the maintenance of the neoplastic conditions."  This is the definition of oncogene. Applicant argues that at the end of the
paragraph, Parmiani reinforced his view by indicating mutation analysis performed for those genes belonging to signal pathways relevant to the disease; these are identified because they appear commonly in cancers. 
In response as discussed previously, the Specification discloses that the recurrent mutations (especially the most frequent ones: SF3B 1, TP53, MYD88 and ATM) are predicted to be driver mutations that are essential for tumor development or progression (paragraph 195). The Specification disclose that these driver genes represent promising tumor-specific antigens for inclusion in a vaccine (ID). Furthermore, 
	Furthermore, Parmiani does not teach away from select peptides other than those that are essential to the maintenance of the neoplastic conditions. MPEP 2143.01 (I)states that 
The disclosure of desirable alternatives does not necessarily negate a suggestion for modifying the prior art to arrive at the claimed invention. In In re Fulton, 391 F.3d 1195, 73 USPQ2d 1141 (Fed. Cir. 2004), the claims of a utility patent application were directed to a shoe sole with increased traction having hexagonal projections in a "facing orientation." 391 F.3d at 1196-97, 73 USPQ2d at 1142. The Board combined a design patent having hexagonal projections in a facing orientation with a utility patent having other limitations of the independent claim. 391 F.3d at 1199, 73 USPQ2d at 1144. Applicant argued that the combination was improper because (1) the prior art did not suggest having the hexagonal projections in a facing (as opposed to a "pointing") orientation was the "most desirable" configuration for the projections, and (2) the prior art "taught away" by showing desirability of the "pointing orientation." 391 F.3d at 1200-01, 73 USPQ2d at 1145-46. The court stated that "the prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." Id. In affirming the Board’s obviousness rejection, the court held that the prior art as a whole suggested the desirability of the combination of shoe sole limitations claimed, thus providing a motivation to combine, which need not be supported by a finding that the prior art suggested that the combination claimed by the applicant was the preferred, or most desirable combination over the other alternatives. Id. See also In re Urbanski, 809 F.3d 1237, 1244, 117 USPQ2d 1499, 1504 (Fed. Cir. 2016).

Parmiani does not disclose that unique antigens other than unique antigens essential to the maintenance of the neoplastic conditions may not be used to generate immunity to unique antigens. Furthermore, the Specification disclose that these driver genes represent promising tumor-specific antigens for inclusion in a vaccine (ID). Thus, Applicant’s own Specification advocates for the use of driver mutations in a cancer vaccine. The Claims do not rule out the use of driver mutations for identifying, selecting and making a plurality of peptide sequences.

Applicant argues that Johnston teaches away from the instant claims by permitting selection of peptides that are expressed on non-cancerous cells. Applicant 
Johnston thereby discloses peptides that are to be for use in a population and no teaching or suggestion of making subject and cancer specific peptides. 
Applicant also argues that Johnston, states "Cross-protection with a single FS-novopeptide", further showing that Johnston is disclosing peptides that are to be used in a population.   Applicant argues that Johnston states: "mutation ... that occurs in all tumors", further showing that Johnston is disclosing only peptides that are to be for use in a population. Johnston therefore provides no teaching or suggestion of subject specific peptides, and in fact, teaches away from the instant invention. 
	Applicant’s arguments have been considered but are not persuasive. As discussed above, Johnston disclose a method for administering novopeptides having at least 8 and no more than 40 amino acids to cancer patients. Johnston discloses that vaccine candidate novopeptides can be assessed for likely ability to be displayed by given HLA types using algorithms known to those having ordinary skill in the art.  Novopeptides would include subject and cancer-specific peptides. Although Johnston did not specifically indicate that their novopeptides included mutations that have not been previously identified, Johnston does not does not criticize, discredit or discourage the identification, selection and making of subject and cancer-specific peptides. Furthermore, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v.Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).” “Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).” 
	It is noted that the Specification describes the amino acid structure of only one functional peptide, KVYEGVWKK (SEQ ID NO: 10), that has a cancer specific point mutation, a predicted IC50 of 150 nm or less. As previously stated, this peptide was already known in the art. 
In response to Applicant’s argument that Rammensee teaches away from the claimed invention, Rammensee does not criticize, discredit or discourage the Syntex (U.S.A.) LLC v. Apotex, Inc., 407 F.3d 1371, 1380 (Fed. Cir. 2005). 

In response to Applicant’s argument that Chiang also teaches away from the pending claims by disclosing tumor associated antigens that can be found in non-cancerous cells, Chiang does not does not criticize, discredit or discourage the identification, selection and making of subject and cancer-specific peptides. Furthermore, silence does not constitute teaching away. Syntex (U.S.A.) LLC v. Apotex, Inc., 407 F.3d 1371, 1380 (Fed. Cir. 2005).


C.
Applicant also argues that there is no motivation to combine the references and
arrive at the amended claims with any reasonable expectation of success because the
combination of Parmiani, Johnston, Rammensee, and Chiang would render the
method of the amended claims inoperable. Applicant argues that the disclosure of Parmiani, focusing on common/drivers that can be administered to multiple patients, as well as the disclosures of Johnston, Rammensee, and Chiang, by teaching peptides comprising tumor associated antigens that may be found across a population of patients, would render the instant methods inoperable. Applicant argues that the pending claims describe a method of identifying subject specific and cancer specific epitopes, and making cancer specific peptides comprising selected epitopes based on predicted HLA binding affinity, mutation type, and peptide length. A person of ordinary skill in the art, looking to the disclosures of Johnston, Rammensee, and Chiang, would not be successful in the first steps of the claimed method, specifically, identifying a plurality of cancer specific nucleic acid sequences from the patient that are specific to the patient's cancer cells. Identifying tumor associated antigens, rather than epitopes with cancer specific mutations would not allow an individual to carry out the remainder of the steps within claim 34, nor would it allow a person or ordinary skill in the art to

Applicant’s amendments have been considered but are not persuasive. Both Parmiani and Johnston disclose the identification and selection of subject and cancer-specific peptides. Wood disclose that there is a mixture of common mutations and unique mutations in tumors from cancer patients. The present claims do not differentiate between mutations that are common and those that are unique. In fact, the only structurally described functional peptide, KVYEGVWKK (SEQ ID NO: 10), that has a cancer specific point mutation and a predicted IC50 of 150 nm or less in the Specification was already known in the art. Once a particle mutation in a tumor sample was identified, a person of skill in the art would be able to use algorithms as disclosed in Johnston, Parmiani and Nielsen to select peptides based on the HLA type of the cancer patient.  As disclosed in Wood, there is a range of frequencies for specific mutations. Neither Johnston nor Parmiani disclose that only peptides to frequent mutations well be made and administered. 
As discussed previously, Parmiani did not require that the neoantigenic peptides were driver mutations. Furthermore, as discussed previously, the Specification disclose that driver genes represent promising tumor-specific antigens for inclusion in a vaccine. Thus, Applicant’s own Specification promotes the use of driver mutations in a cancer vaccine.

In response to Applicant’s argument that a person of ordinary skill in the art, looking to the disclosures of Johnston, Rammensee, and Chiang, would not be successful in the first steps of the claimed method, specifically, identifying a plurality of cancer specific nucleic acid sequences from the patient that are specific to the patient's cancer cells, it is not clear that based on Parmiani and Johnston and Wood, a person of ordinary skill in the art would not incorporate any peptide based on mutations found in the exome into a peptide composition. Neither Johnston nor Parmiani require that the neoantigenic peptides were already known in the art. Using algorithms such as the one described in Nielsen, nucleic acid sequences comprising mutations such as those described in Wood, one of skill in the art would have been able to identify, select and 
Rammensee, and Chiang have been cited to describe parameters of the peptides to be made and administered. These parameters would be expected to be the same for neoantigenic peptides as well as non-neoantigenic peptides.


D.
Applicant argues that the present invention is novel and nonobvious, involves recognition of a problem that had not previously been recognized and successfully addresses that problem, and has received recognition in the art. Applicant argues that the instant invention meets long felt, but unmet, need and addresses a problem that was previously not recognized in the art. Applicant argues that according to Dr. Fritsch, "the instant invention addresses a problem of the two heterogeneities in tumor mutations. Applicant argues that the instant invention is a paradigm shift, especially as it involves the identification and selection of subject- and tumor-specific peptides (neoantigens). 
In addition, Applicant argues that inter-tumoral heterogeneity (between patients) was recognized, while intra-tumoral heterogeneity was not.    Applicant argues that the
instant invention addresses the two heterogeneities in tumor mutations by providing a method that identifies and selects mutations that are subject- and tumor-specific and thus unique to that patient. Applicant argues that as detailed in the Rule 132 Declaration filed for the present application on October 13, 2020, recent post-filing experiments conducted after the priority date of the application, utilized the claimed methods to select and make a plurality of peptide sequences, that when administered to cancer patients were shown to have unexpected and surprising clinical success. Applicant further argues that a recent Phase I clinical trial applying the claimed methods showed prolonged progression-free survival in patients that bolstered furthering the clinical trial to Phases II/III. Applicant argues that although a few previous studies have explored the immunological advantage of targeting cancer mutations and even reached clinical trials, 
Applicant cites Ott et al., Hematol Oneal Clin N Am 28 (2014) 559-569101 which discusses therapies prior to the instant invention and shortcoming of those therapies. Applicant states that Ott et al. describes melanoma vaccines that target tumor associated antigens, and that no such vaccine has demonstrated clear improvement in overall survival in patients. Applicant states that Ott et al. goes on to describe significant limitations to peptide vaccines, namely, that most vaccine developers, in contrast to the Applicant, have focused on peptides that bind to the predominant HLA allele (HLA-A2) to capture the largest target population possible with a single vaccine. Applicant argues that Ott et al. goes on to state that developing such a single vaccine formula excludes all other potentially immunogenic peptides and a considerable proportion of melanoma patients. 
Applicant state they submit a further piece of evidence showing recognition of the claimed invention, included as Exhibit C, the February 20, 2013 publication of the Dana-Farber Cancer Institute entitled, "Inside the Institute'; and, particularly the article "Study tracks evolution of leukemia." Applicant states that also included in Exhibit C is page 1565 from Volume 19, Number 12 of Nature Medicine (December 2013), entitled "Notable advances 2013", with attention drawn to the discussion of the instant invention under the heading "Motely Malignancies."
 Applicant also submits "Research Highlights" from Volume 13 of Nature Reviews, Cancer (April 2013) also showing that only in 2013 is the field starting to recognize the problem of tumor heterogeneity. According to Applicant Dr. Fritsch states: "prior to the art recognizing this problem, the coinventors of this application recognized the problem and provided a solution-the instant invention. Applicant argues that the instant invention is indeed viewed in the art as a solution is evidenced by articles in peer-reviewed journals about the technology, favorable citations of the technology in
peer reviewed journals, and that recent successful clinical trials conducted utilizing the claimed methods to select and make a plurality of peptide sequences, that when administered to cancer patients, have unexpected and surprising clinical success. 
Another publication is provided in Exhibit C by Joao Duarte "Milestone 21
 which cites the Ott et al. publication which considers the present invention to be one of the milestones in the long history of vaccines. Duarte notes that Ott et al. described the results of 6 patients treated with a plurality of peptide sequences based on the methods described and claimed in the present application.
Applicant therefore submits that the instant invention meets a long felt, but unmet need, as evidenced by the shortcomings of previous therapies, as well and addressing a problem that was previously not recognized in the art.
Applicant’s arguments have been considered but are not persuasive. It is noted that the claims only require that the subject and cancer-specific peptides are identified, predicted and made.  Further, the claims have been amended to now read a plurality of peptides which could encompass as little as two peptide.  It is also noted that the publications cited by Applicant were published 9 years after the present application was filed. In a patent application filed 4 years prior to Applicant’s filed date, Johnston disclose a method for making novopeptides for cancer patients. As described in Wood and Sjoblom whole genome sequencing to identify unique mutations in tumors were demonstrated three years prior to Applicant’s filing date. Wood discloses that there was a range of mutations from unique mutations that only occur in one out of 22 patients to mutations that occur in several patients. Given the disclosure of Lennertz it would be expected that neoantigenic peptides would be chosen in an immunotherapeutic vaccine over antigens overexpressed on cancer cell.  Palmiera disclosed the general principle of identifying unique mutations in tumors following whole genome sequencing and then administering neoantigenic peptides to a patient three years prior to the filing date of the present application.  Thus, whole genome sequencing to identify tumor-specific mutations, using validated algorithms to predict immunogenic peptides comprising the mutations and preparing neoantigenic compositions to administer to the cancer patients were known well before the filing date of the present application. Applicant is arguing unexpected results based on their results which indicate that the administration of immunogenic neoantigenic peptides works as predicted. 
Ott (2019) discloses that eight patients with melanoma were chosen based on their high mutation rate. Ott discloses that vaccines contained 13- 20 long peptides with 
Similar to Ott (2019), Keskin discloses that vaccines contained up to 20 long peptides that were divided into pools of 3–5 peptides (designated as pools A–D). The vaccines were administered to 10 patients with glioblastoma following radiotherapy in a prime–boost schedule (Fig. 1a). Two patients were withdrawn because of an insufficient number of actionable neoepitopes or disease progression after radiotherapy.
	Ott (2020) involved patients with melanoma, non-small cell lung cancer or bladder cancer with at least 50 non-synonymous point mutations and/or gene fusions. Ott (2020) states that the primary objective of the study was to evaluate the safety and tolerability of NEO-PV-01 in combination with nivolumab. Up to 20 neoantigenic peptides were divided into four pools and administered in multiple does along the nivolumab and poly-IC.
	The unexpected results described in Ott (2019) and Ott (2020) are not commensurate in scope to the present claims.
	MPEP 716.02(d) states
Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.” In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980) (Claims were directed to a process for removing corrosion at “elevated temperatures” using a certain ion exchange resin (with the exception of claim 8 which recited a temperature in excess of 100C). Appellant demonstrated unexpected results via comparative tests with the prior art ion exchange resin at 110C and 130C. The court affirmed the rejection of claims 1-7 and 9-10 because the term “elevated temperatures” encompassed temperatures as low as 60C where the prior art ion exchange resin was known to perform well. The rejection of claim 8, directed to a temperature in excess of 100C, was reversed.). See also In re Peterson, 315 F.3d 1325, 1329-31, 65 USPQ2d 1379, 1382-85 (Fed. Cir. 2003) (data showing improved alloy strength with the addition of 2% rhenium did not evidence unexpected results for the entire claimed range of about 1-3% rhenium); In re Grasselli, 713 F.2d 731, 741, 218 USPQ 769, 777 (Fed. Cir. 1983) (Claims were prima facie case because experiments limited to sodium were not commensurate in scope with the claims.).

	Both Ott (2019) and Ott (2020) describe pools of about 20 peptides having a length of 20 amino acids. The claims recite administering a plurality of peptide sequences comprising the 13-20 selected epitopes, wherein each of the peptide sequences of the plurality has a length of from 15-30 amino acids. It is not clear from Ott (2019) and Ott (2020) whether each peptide consisted of multiple predicted epitopes.  Ott (2020) discloses the administration of nevolumab along with the peptide vaccines. A plurality of peptides have been interpreted as being at least two peptides.  Furthermore, the present claims do not require administering the plurality of peptides. Thus, the current claims only require making two peptides compared to administering 20 peptides as disclosed in Ott (2019) and Ott (2020). Furthermore, the claims do not recite the adjuvant poly-IC or that the peptides were administered in multiple doses.   Thus, the claims as presently drawn are not commensurate in scope with the results in Ott (2019) and Ott (2020).
	
In response to Applicant’s arguments concerning research publications, most of the them appear to reference the Ott publications. However, as discussed previously, the claims as presently drawn are not commensurate in scope with the results in Ott (2019) and Ott (2020).

In response to Applicant’s argument that a recent Phase I clinical trial applying the claimed methods showed prolonged progression-free survival in patients that bolstered furthering the clinical trial to Phases II/III, citing a Rule 132 Declaration of E Fritsch submitted on October 13, 2021, there does not appear to be a Declaration submitted on October 13, 2021 for the present application.




In response to Applicant’s argument that that inter-tumoral heterogeneity (between patients) was recognized, while intra-tumoral heterogeneity was not, it is not clear how the present claims would differentiate between inter-tumoral heterogeneity and intra-tumoral heterogeneity, it does not appear that the present claims differentiate inter-tumoral heterogeneity and intra-tumoral heterogeneity.  The claims recite (i) generating cancer cell nucleic acids from a first biological sample comprising cancer
cells obtained from a solid tumor from the subject and generating non-cancer cell nucleic acids from a second biological sample comprising non-cancer cells obtained from the same subject. The claims do not differentiate between inter-tumoral heterogeneity and intra-tumoral heterogeneity. Furthermore, by identifying mutations in the genomic nucleic acid of a tumor from a subject one would identify mutations with inter-tumoral heterogeneity as well as intra-tumoral heterogeneity. 


Claims 34, 44, 46-51 and 53-56 under pre-AIA  35 U.S.C. 103(a) are rejected as being unpatentable over Parmiani et al (J Immunol, 178:1975-1979, 2007, IDS, cited previously), Sjoblom et al (Science, 314:268-274, 2006),  Wood et al (Science, 318:1108-1113, 2007, IDS, cited previously) and Ley et al (Nature, 456:66-72, 2008, IDS, cited previously) in view of Lennerz et al (PNAS, 102:16013-16018, 2005, IDS, cited previously) Johnston et al (WO 2007/101227, published 7 September 2007, IDS, cited previously), Sette et al. (Molecular Immunology 31: 813-822, 1994, IDS, cited previously), Rammensee et al (US 2012/0082691, published 5 April 2012, effective filing date 14 December 2009, cited previously) and Chiang et al (US 20060008468 published 12 January 2006, IDS, cited previously) in further view of Hoon et al (US 2009/0220980, published September 3, 2009, cited previously).
Neither Parmiani, Ley, Sjoblom, Wood, Lennerz, Rammensee nor Chiang disclose that the non-cancer cell is a skin fibroblast.

One of ordinary skill in the art would have been motivated to apply Loon’s use of skin fibroblasts as control non-cancer cell to Parmiani, Ley, Wood, Lennerz’s method of identifying a plurality of nucleic acid sequences from nucleic acid sequences from cancer cells of a subject that are unique to the cancer cells, wherein the identified plurality of nucleic acid sequences encode two or more different peptide sequences, wherein each of the two or more different peptide sequences are expressed by the cancer cells and comprise a cancer specific mutation, predicting which epitopes of the two or more different peptide sequences form a complex with an expressed protein encoded by an HLA allele of the subject by an HLA peptide binding analysis, selecting 13-20 epitopes predicted or measured wherein at least two of the 13-20 epitopes selected bind to a protein encoded by an HLA allele of the same subject with a predicted or measured IC so of less than 150 nM, and then making the composition of the selected peptides because Johnston disclose comparing the RNA expression level of the novopeptide in tumor cells with that in non-cancerous cells (page 3 , lines 28-29, Example 2; claim 27) while Rammensee disclose comparing cancerous tissue with normal tissue for levels of peptide expression (paragraph 184).  Further, Johnston discloses measuring RNA in melanoma samples (Example 2) while Rammensee disclose peptides expressed in melanoma (paragraph 73).

Applicant argues that Hoon does not remedy the deficiencies of Parmiani, Sjoblom, Wood, Ley, Lennerz, Johnston, Sette, Rammensee, Chiang, and Pardall.
Thus, Applicant argues as set forth above.  Thus, for the reasons set forth above and the reasons of record, the rejection is maintained. 





Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 34, 44, 46-51 and 53-56 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of US 9,115,402. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of US 9,115,402 are drawn to a method of identifying subject-specific peptides and preparing a subject-specific immunogenic composition comprising said subject-specific peptides that upon administration presents said subject-specific peptides to the subject's immune system, wherein the subject has a tumor and said subject-specific peptides are specific to the subject and the subject's tumor, said method comprising: sequencing nucleic acid sample of the subject's tumor and of a 

Summary
Claims 34, 44, 46-51 and 53-56 stand rejected 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark Halvorson whose telephone number is (571) 272-6539.  The examiner can normally be reached on Monday through Friday from 9:00 am to 6:00 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Misook Yu, can be reached at (571) 272-0839.  The fax phone number for this Art Unit is (571) 273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARK HALVORSON/Primary Examiner, Art Unit 1642